IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,238



                      EX PARTE RONNIE JOE DANIEL, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 07-02135-CRF-85 IN THE 85 TH DISTRICT COURT
                          FROM BRAZOS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

and sentenced to life imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.

        The trial court has determined that appellate counsel failed to timely file a notice of appeal.

We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
                                                                                                    2

judgment of conviction in Cause No. 07-02135-CRF-85 from the 85th Judicial District Court of

Brazos County. Applicant is ordered returned to that time at which he may give a written notice of

appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.



Delivered: October 7, 2009
Do Not Publish